        CASE 0:18-cv-03103-TNL Document 50 Filed 01/21/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Abdullahi Warfa and Omar Omar, on
 behalf of themselves and all others
 similarly situated, and on behalf of the
 Minnesota Rule 23 Class,                            Case No. 18-cv-3103 (TNL)

                     Plaintiffs,
                                                   ORDER GRANTING FINAL
 v.                                              APPROVAL OF RULE 23 CLASS
                                                  AND COLLECTIVE ACTION
 Nationwide Express, LLC, and Amazon                   SETTLEMENT
 Logistics, Inc.,

                     Defendants,


 Gregory S. Walz, Walz Law Office, 1411 West St. Germain Street, Suite 206, St. Cloud,
 MN 56302 and Michele R. Fisher and Neil Daniel Pederson, Nichols Kaster, PLLP, 80
 South Eighth Street, Suite 4600, Minneapolis, MN 55402 (for Plaintiffs);

 Keillen V. Curtis, Curtis Law Firm, 222 South Ninth Street, Suite 1600, Minneapolis,
 MN 55402 and Marcus A. Jarvis, Marcus-Jarvis Law Limited, 3621 85th Avenue North,
 Suite 201, Brooklyn Park, MN 55443 (for Defendant Nationwide Express, LLC); and

 Brittany B. Skemp, Bryan R. Browning, and Jonathan P. Norrie, Bassford Remele, PA,
 100 South Fifth Street, Suite 1500, Minneapolis, MN 55402 and Meredith Riccio and
 Stephanie L. Sweitzer, Morgan Lewis and Bockius LLP, 77 West Wacker Drive,
 Chicago, IL 60601 (for Defendant Amazon Logistics, Inc.).


      The parties have consented to this Court’s jurisdiction in accordance with 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (ECF No. 34.) In the Court’s

order preliminarily approving the Settlement Agreement, the Court approved the parties’

stipulation to certify the proposed class and collective action for settlement purposes;

appointed class counsel; and set deadlines for mailing notice and filing objections and


                                            1
        CASE 0:18-cv-03103-TNL Document 50 Filed 01/21/20 Page 2 of 4



requests for exclusion and scheduled a final approval hearing. (ECF No. 46, pp. 2-6). The

Court conducted the final approval hearing on January 13, 2020.

       Having reviewed the filings and arguments at the preliminary and final approval

hearings; the Settlement Agreement and exhibits; and based on all other filings, records,

and pleadings in this matter; IT IS HEREBY ORDERED as follows:

        1.     For the reasons stated in the preliminary approval Order, the Court makes
final for the purposes of settlement the certification of the Minnesota Fair Labor Standards
Act Rule 23 Class consisting of the following:

       All delivery drivers who performed services for Defendants through
       Nationwide Express, LLC at any time during the period of May 19, 2018 to
       March 13, 2019.

       2.      For the reasons stated in the preliminary approval Order, the Court makes
final for the purposes of settlement, the certification of the Fair Labor Standards Act,
collective action consisting of the following:

       All delivery drivers who performed services for Defendants through
       Nationwide Express, LLC at any time during the period of May 19, 2018 to
       March 13, 2019.

       3.  The Court recognizes there are 198 individuals in these settlement classes
(“Class Members”).

        4.     When the Court preliminarily approved the settlement, it approved the form
and manner of sending the settlement notices to the Class Members. The Court finds that
the parties administered the distribution of the settlement notices in the form and manner
previously approved by the Court, and that the notice provided constitutes due and
sufficient notice to all persons entitled to receive notice.

       5.     The Court finds that a full and fair opportunity has been afforded to Class
Members to participate in the proceedings convened to determine whether the settlement
should be given final approval. None of the Class Members objected to the settlement or
requested to be excluded.

       6.    The Court affirms its findings from the preliminary approval Order that the
settlement reached is fair, reasonable, and adequate. As a result of the $205,000.00
settlement reached here, Class Members will recover 100% of the estimated unpaid

                                             2
CASE 0:18-cv-03103-TNL Document 50 Filed 01/21/20 Page 3 of 4
        CASE 0:18-cv-03103-TNL Document 50 Filed 01/21/20 Page 4 of 4



                                                those who timely cashed their checks for
                                                dismissal with prejudice.


      11.     Accompanying the settlement checks mailed to Class Members shall be the
Notice of Settlement previously approved by the Court. (See ECF No. 45–2.)

      12.    Defendant shall print on the back of the checks “By cashing, I opt into Case
18-cv-03103 (D. Minn.) and release all federal and MN state wage and hour claims from
5/19/18-6/20/19.”

       13.    Without affecting the finality of this Order, the Court retains exclusive and
continuing jurisdiction over the litigation for purposes of supervising, implementing,
interpreting and enforcing this Order and the Settlement Agreement.

       IT IS SO ORDERED.


Date: January 21, 2020                                   s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Warfa, et al. v. Nationwide Express, LLC,
                                                  et al.
                                                  Case No. 18-cv-3103 (TNL)




                                            4
